Citation Nr: 9927781	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease and degenerative arthritis of the lumbosacral spine.

2.	Entitlement to restoration of a 40 percent evaluation for 
residuals of a lower back shell fragment wound.

3.	Entitlement to an evaluation in excess of 40 percent for 
residuals of a lower back shell fragment wound.

4.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently rated at 10 percent disabling.

5.	Entitlement to a total disability evaluation based on 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1975.
 
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from September 1993 and August 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 

In March 1997 the Board remanded the case for further 
development, and following accomplishment of the requested 
development, the case was returned to the Board for appellate 
review. 

The issues of entitlement to service connection for 
degenerative disc disease and degenerative arthritis of the 
lumbosacral spine and entitlement to restoration of a 40 
percent evaluation for residuals of a lower back shell 
fragment wound are decided herein while the other issues on 
appeal are addressed in the remand at the end of this action.



FINDINGS OF FACT

1.	The evidence of record at the time of a March 1995 RO 
decision granting an evaluation of 40 percent for residuals 
of a lower back shell fragment wound included medical 
evidence of severe low back impairment; evidence clearly and 
unmistakably establishing that the severe low back impairment 
was unrelated to the service-connected shell fragment wound 
residuals was not of record.

2.  The claim for service connection for degenerative disc 
disease and degenerative arthritis of the lumbosacral spine 
is not plausible.


CONCLUSIONS OF LAW

1.	The claim of entitlement to service connection for 
degenerative disc disease and degenerative arthritis of the 
lumbosacral spine is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.	Restoration of a 40 percent evaluation for residuals of a 
lower back shell fragment wound is warranted.  38 C.F.R. §§ 
3.104, 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The record contains no medical evidence suggesting the 
presence of degenerative disc disease or degenerative 
arthritis of the lumbosacral spine in service or until years 
thereafter.  In addition, the record contains no medical 
evidence suggesting that either disorder is etiologically 
related to service or service-connected disability.  To the 
contrary, the record contains July 1998 statements by VA 
physicians who reviewed the veteran's claims folder and 
concluded that the veteran's degenerative disc disease and 
degenerative arthritis of the lumbosacral spine are unrelated 
to service or service-connected disability.

Since the record contains no competent evidence suggesting 
the presence of the claimed disability until years after 
service or suggesting that the claimed disability is 
etiologically related to service or service-connected 
disability, the Board must conclude that the claim is not 
well grounded.

II.  Restoration of 40 Percent Evaluation

In a rating decision of September 1993, the evaluation for 
the veteran's residuals of a shell fragment wound of the 
lower back was increased from 10 to 20 percent, effective 
August 25, 1992.  In March 1995, a hearing officer at the RO 
increased the evaluation for the residuals of a shell 
fragment wound of the lower back to 40 percent.  In this 
decision, the hearing officer did not grant service 
connection for degenerative disc disease or degenerative 
arthritis of the lumbosacral spine.  The hearing officer did 
note in his decision that there was some question concerning 
how much of the veteran's impairment was due to the service-
connected disability as opposed to a post-service fracture of 
the pelvis.  In granting the increased evaluation of 40 
percent, the hearing officer stated that he was resolving 
reasonable doubt in the veteran's favor.  In a March 1995 
rating decision implementing the hearing officer's decision, 
the evaluation of 40 percent was assigned effective August 
25, 1992.  Subsequently, the RO reduced the evaluation to 10 
percent from August 25, 1992, having determined that there 
was clear and unmistakable error in the September 1993 and 
March 1995 decisions granting the increased evaluations.

A decision of a duly constituted rating agency is binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).

Previous determinations which are final and binding, 
including decisions concerning the degree of disability, will 
be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensured, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Clear and unmistakable error arises when "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Clear and 
unmistakable error "must be based on the record and the law 
that existed at the time of the prior decision."  Id. at 
314.

Evidence of sufficient low back impairment to justify a 
rating of 40 percent was before the hearing officer at the 
time of the March 1995 decision.  The RO has held that the 
grant of a 40 percent evaluation was clearly and unmistakably 
erroneous because the veteran's low back impairment was due 
to non service-connected degenerative disc disease and 
degenerative arthritis rather than due to the service-
connected shell fragment wound residuals.  As noted above, 
the hearing officer did not grant service connection for 
either of these disorders.  In addition, he noted that there 
was some question concerning whether some of the veteran's 
impairment was due to a post-service fracture of the pelvis.  
The Board has reviewed the pertinent evidence and can not 
conclude that the correct facts were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Rather, one could 
reasonably differ with the hearing officer's interpretation 
of the evidence, but this does not constitute clear and 
unmistakable error. 
Therefore, restoration of a 40 percent evaluation is 
warranted from August 25, 1992.





ORDER

Service connection for degenerative disc disease and 
degenerative arthritis of the lumbosacral spine is denied. 

Restoration of a 40 percent evaluation for residuals of a 
lower back shell fragment wound is granted from August 25, 
1992.     


REMAND 

Having reduced the evaluation for the residuals of a shell 
fragment wound of the lower back on the basis of clear and 
unmistakable error in prior decisions, the RO did not address 
the question of whether a reduction in the evaluation is 
warranted under the provisions of 38 C.F.R. § 3.344.  Since 
the Board has restored the 40 percent evaluation, the RO 
should address whether a reduction in the evaluation is 
warranted under this section.  

The Board further notes that the veteran has not undergone a 
VA examination of his service-connected disabilities since 
October 1994.  Pursuant to the Board's March 1997 remand, the 
RO attempted to obtain current VA examinations of the 
veteran's service-connected disabilities; however, according 
to a report of an October 1997 report of contact, the veteran 
telephoned the RO and informed the RO that he did not desire 
to undergo another VA examination and preferred that his 
claims be decided on the current record.  In the Board's 
opinion, a current VA examination of the service-connected 
disabilities is needed.  Since a remand of the claim for an 
increased evaluation for residuals of a shell fragment wound 
of the lower back is required in any event, the Board 
believes that the veteran should be afforded another 
opportunity to appear for a VA examination of his service-
connected disabilities.  
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  If the veteran identifies additional 
pertinent evidence, such as records 
pertaining to recent treatment or 
evaluation of his service-connected 
disabilities, the RO should take 
appropriate steps to obtain such 
evidence.

2.  The veteran should be requested to 
provide updated information concerning 
his education and industrial background.

3.  Then, the veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
current extent of impairment from the 
service-connected left knee disability 
and the residuals of a shell fragment 
wound of the lower back.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  All manifestations of the 
service-connected disabilities should be 
identified and the examiner should 
specifically distinguish the 
manifestations of the service-connected 
residuals of a shell fragment wound of 
the lower back  from those of 
degenerative disc disease and 
degenerative arthritis of the lumbosacral 
spine.  In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The functional 
impairment due to pain should be 
identified.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also specifically identify the extent of 
any instability or subluxation of the 
veteran's left knee.  The examiner should 
provide an opinion concerning the impact 
of the service-connected disabilities on 
the veteran's ability to work.  The 
claims folder should be made available to 
and reviewed by the examiner.  The 
examination report must be typed.

The appellant should be given adequate 
notice of this examination, to include 
advising him of the consequences of 
failure to report.  If he fails to report 
for this examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.	Following completion of the foregoing, 
the RO must review the claims file to 
ensure that all of the foregoing 
development has been completed in full.  
If the requested development is not in 
complete compliance with the instructions 
provided above, appropriate action must 
be taken.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board does not intimate any opinion as to any 
final outcome warranted.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is otherwise notified.

The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 and Supp. 1996)(Historical and Statutory Notes).  In 
addition, the attention of the RO is invited to the VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-
1, Part IV, which directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

